  Case 1:20-dm-00012-AJT Document 11-3 Filed 01/19/21 Page 1 of 2 PageID# 243
Case l:20-dm-00012-AJT *SEALED* Document 10 Filedl2/16/20 Page 1 of 2 PagelD# 224



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

  IN RE: APPLICATION OF THE UNITED )
  STATES OF AMERICA FOR ORDER      )                           Case No. 1:20-dm-00012(AJT)
  PURSUANT TO 18 U.S.C. § 2703(d)  )                           UNDER SEAL
                     ^                         )
                                               ORDER


          Warner Media has filed its Objections to and Appeal from Magistrate Judge's Denial of

   Motion to Quash or Modify Order Issued Pursuant to 18 U.S.C. § 2703(d)[Doc. No. 1](the

  "Objections"). The Court held a hearing on the Objections on December 16,2020. Upon

  consideration ofthe Objections, the submissions in support thereofand in opposition thereto, the

   arguments ofcounsel, and for the reasons slated in open court, it is hereby

          ORDERED that Warner Media's Objections to and Appeal from Magistrate Judge's

   Denial of Motion to Quash or Modify Order Issued Pursuant to 18 U.S.C. § 2703(d)[Doc. No. 1]

   be,and the same hereby is, GRANTED in part and DENIED in part. The Objections are

   GRANTED to the extent that the Magistrate Judge's Order dated October 26,2020 be and the

   same hereby is, vacated, and the Order dated July 15,2020 issued pursuant to 18 U.S.C.

   § 2703(d)is modified and limited to the requested production of non-content information sent or

   received from the email account Barbara.Starr@tumer.com from government or militaiy email

   addresses; and it is otherwise DENIED without prejudice to the Government's renewal ofits

   broader request based on additional information; and it is further

          ORDERED that Warner Media comply with the Order dated July 15,2020, as modified

   herein, with production under this Order stayed until December 30,2020; and it is further

          ORDERED that Wamer Media preserve all information originally ordered produced in

   the Order dated July 15,2020.
  Case 1:20-dm-00012-AJT Document 11-3 Filed 01/19/21 Page 2 of 2 PageID# 244
Case l:20-dm-00012-AJT *SEALED* Document 10 Filedl2/16/20 Page 2 of 2 PagelD# 225




         The Clerk is directed to forward copies ofthis Order to all counsel of record.




                                                      Anthony J.
                                                      United Staji^s^rstrict Judge
  Alexandria, Virginia
  December 16, 2020
